Name: Commission Regulation (EC) No 2117/2001 of 26 October 2001 fixing the maximum purchase price for beef under the 13th partial invitation to tender pursuant to Regulation (EC) No 690/2001
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R2117Commission Regulation (EC) No 2117/2001 of 26 October 2001 fixing the maximum purchase price for beef under the 13th partial invitation to tender pursuant to Regulation (EC) No 690/2001 Official Journal L 283 , 27/10/2001 P. 0026 - 0026Commission Regulation (EC) No 2117/2001of 26 October 2001fixing the maximum purchase price for beef under the 13th partial invitation to tender pursuant to Regulation (EC) No 690/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2),Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as amended by Regulation (EC) No 1648/2001(4), and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001(5), as last amended by Regulation (EC) No 1764/2001(6), establishes the list of Member States in which the tendering is open for the 13th partial invitation to tender on 22 October 2001.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class shall be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation.(3) Because of the need to support the market for beef in a reasonable way a maximum purchase price should be fixed in the Member States concerned. In the light of the different level of market prices in those Member States, different maximum purchase prices should be fixed.(4) Due to the urgency of the support measures, this Regulation should enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the 13th partial invitation to tender on 22 October 2001 opened under Regulation (EC) No 690/2001 the following maximum purchase prices shall be fixed:- Germany: EUR 159,80/100 kg,- Ireland: EUR 184,50/100 kg,- Spain: EUR 153,85/100 kg,- France: EUR 205,00/100 kg,- Luxembourg: EUR 163,00/100 kg,- Belgium: EUR 166,00/100 kg.Article 2This Regulation shall enter into force on 27 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 219, 14.8.2001, p. 21.(5) OJ L 100, 11.4.2001, p. 3.(6) OJ L 239, 7.9.2001, p. 13.